Exhibit 10.1

EXECUTION VERSION

First Amended and Restated

PARTICIPATION AGREEMENT

Between

INTERNATIONAL BUSINESS MACHINES CORP.

And

ADVANCED MICRO DEVICES, INC.

Dated

August 15, 2008

 

1

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

This Participation Agreement (“Participation Agreement”) is made effective as of
the twenty-fifth (25th) day of June, 2008 (hereinafter referred to as the
“Effective Date”) by and between International Business Machines Corporation
(“IBM”), incorporated under the laws of the State of New York, U.S.A. and having
an office for the transaction of business at 2070 Route 52, Hopewell Junction,
NY 12533, U.S.A, and Advanced Micro Devices, Inc. (“AMD” or “Company”),
incorporated under the laws of the State of Delaware, U.S.A, and having an
office for the transaction of business at One AMD Place, Sunnyvale, CA
94088-3453 for the Development Projects referenced on Exhibit A attached hereto
(collectively, the “Development Projects”).

WHEREAS, IBM and Company previously entered into the Third Amendment and
Restatement of the “S” Process Development Agreement as of December 28, 2002
(hereinafter “SPDA”) to develop certain SOI process technologies;

WHEREAS, IBM is pursuing or intends to pursue each of the Development Projects
alone or in conjunction with one or more Participating Parties, as such
Development Projects are more particularly described in the Project Agreements;

WHEREAS, Company seeks to participate as a Participating Party in each of the
Development Projects with IBM and the other applicable Participating Parties;
and

WHEREAS, IBM seeks to permit such participation in each of the Development
Projects based upon the terms and conditions set forth in (i) the applicable
Project Agreement (including the Master Terms), which governs matters between
and among all Parties, and (ii) this Participation Agreement, which governs
certain supplemental matters between IBM and Company.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, as well as for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, IBM and Company agree as follows.

1. Additional Definitions. Unless expressly defined and used with an initial
capital letter in this Participation Agreement, the Project Agreement, or the
Master Terms, words shall have their normally accepted meanings. Each of the
following terms has the meaning ascribed to it below:

“Baseline Fees” is defined in Section 5(a).

“BEOL” (Back End of Line) shall mean those aspects of Background Know-How and
Specific Results that are directed to methods and processes of interconnecting
the source, gate, or drain electrodes of FET transistors formed on a wafer,
including initial passivation of such FET transistors with a dielectric, up to
and including polyimide passivation and final via formation but not including
Packaging Technology. For the avoidance of doubt, “BEOL” shall not include local
interconnects made of tungsten.

“Company Participation Period(s)” is defined in Section 3.

 

2

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

“Derivative Process(es)” shall have the meaning ascribed to it in Section 7(f).

“Development Projects” means those particular Development Projects identified on
Exhibit A.

“Foundry Company(ies)” means an entity having a majority of its revenue arising
from the sale of Integrated Circuits wherein all the following conditions are
met: (i) the design, or masks and/or mask build data, for such Integrated
Circuit product are provided to the Foundry Company from a party other than the
Foundry Company; (ii) such Foundry Company played no substantial role in any
phase of the design of such product (except for providing standard design
libraries, design enablement tools or other intellectual property to the party
other than the Foundry Company to specifically assist with the design of the
product); and (iii) such Foundry Company is contractually bound to manufacture
such product solely for, and to sell such product solely to, such party other
than the Foundry Company or its distributor or other recipient solely for the
benefit of such party other than the Foundry Company. Foundry Company also
includes any other entity that has as its primary business the manufacture of
Industry Standard Integrated Circuits, wherein at least fifty percent (50%) of
the ownership interest in such entity is held by a Foundry Company (as defined
in the first sentence of this paragraph), and wherein such Foundry Company and
no other entity provides day-to-day control and decision-making authority as to
the manufacturing operations of such entity.

“Foundry Entity” means a Third Party entity which derived more than [****]
dollars of revenue from sale of foundry products (defined as for Foundry
Products except with such entity named in place of Company) in fiscal year 2007.

“Foundry Product” means an Integrated Circuit wherein all the following
conditions are met: (i) the design, or masks and/or mask build data, for such
Integrated Circuit product are provided to Company from a Third Party;
(ii) Company played no substantial role in any phase of the design of such
product (except for providing standard design libraries, design enablement tools
or other intellectual property to the Third Party to specifically assist with
the design of the product); and (iii) Company is contractually bound to
manufacture such product solely for, and to sell such product solely to, such
Third Party or its distributor or other recipient solely for the benefit of such
Third Party.

“High Performance Information” means aspects of Background Know-How or Specific
Results of any one or more Development Projects, except for Industry Standard
Information.

“Industry Standard Development Projects” means the Development Projects pursuant
to any of the following Project Agreements:

(1) [****]; or

(2) [****]; or

(3) [****]; or

 

3

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

(4) [****];

(5) [****]; or

(6) [****].

“Industry Standard Information” means Background Know-How or Specific Results of
any Industry Standard Development Project and Background Know-How or Specific
Results of any other Development Projects other than Protected High Performance
Information selected by IBM and Company pursuant to Section 7(f).

“JMP” means a Third Party who is licensed by Company pursuant to Section 7(a) of
this Participation Agreement to manufacture Integrated Circuits in a joint
manufacturing facility utilizing the Background Know-How and Specific Results of
any Development Project (excluding High Sensitivity Pre-T0 Information).

“Key Information” means Industry Standard Information that enables a Third Party
to engage in installation of the unit process modules, process integration flow,
or yield enhancement activities of the relevant technology excluding information
that enables a licensee of such Key Information to 1) sign and confirm that a
license exists, 2) present an implementation roadmap for the licensed
technology, and 3) build and equip a manufacturing facility, excluding specific
recipe details.

“Master Terms” means the Master IBM Joint Development Terms and Conditions that
are incorporated by reference into the Project Agreements.

“Net Sales” means the net revenue recorded by Company (including its Wholly
Owned Subsidiaries) with respect to the first sale or other transfer of unbumped
product wafers less (a) shipping, (b) insurance, and (c) sales, value added, use
or excise taxes, to the extent to which such items (a), (b) or (c) are actually
paid or allowed, and less allowances to the extent they are actually allowed. If
such wafers are sold or otherwise transferred in a higher level of assembly or
with further processing or in the course of a transaction that includes other
products or services with no separate bona fide price to be charged for such
wafers, the applicable Net Sales for the purpose of calculating Revenue Based
Fees shall be the fair market value of the unbumped wafers.

“Participation Effective Date” means, for each Development Project, the earlier
date referenced under Company Participation Period in Exhibit A for the
respective Development Project.

“Participation Agreement” means this “First Amended and Restated Participation
Agreement between International Business Machines Corporation and Advanced Micro
Devices, Inc.”

“Project Agreement” means the Project Agreement governing the respective
Development Project, as referenced on Exhibit A.

“Protected High Performance Information” is defined in Section 7(f).

 

4

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

“Revenue Based Fees” is defined in Section 5(b).

“SOI Wafer” shall mean a single-crystal silicon wafer bearing a
horizontally-disposed isolating silicon dioxide (SiO2) layer, in turn bearing a
single-crystal silicon layer or a polysilicon layer, which is separated from the
underlying silicon by the silicon dioxide layer and in which one or more active
or passive integrated circuit structures are formed.

“SPDA” is defined in the recitals of this Participation Agreement.

2. Binding Contract; Relationship to the SPDA.

(a) By executing this Participation Agreement and the respective “Participating
Party Notification” attached as Exhibit C and upon Company board approval, such
approval to be received no later than September 15, 2008 (absent such approval
this Agreement shall be null and void ab initio and any Confidential Information
received hereunder shall be destroyed), (i) Company joins each of the respective
Development Projects as a Participating Party, (ii) Company and the other
Participating Parties are each directly contracted to IBM and to each other
based upon the terms and conditions of the respective Project Agreement
(including the Master Terms and any language herein applicable to the respective
Project Agreements), without the need for any additional documentation or
signatures by any Party, and (iii) Company is estopped from contesting its
direct privity of contract with the other Participating Parties and with IBM on
such referenced terms and conditions. Exhibit D provides a list of the
Participating Parties in each of the Development Projects as of the
Participation Effective Date. IBM will record updates to this list on the
respective Project Database.

(b) Company and IBM recognize that certain of their bilateral development effort
pursuant to the SPDA must be replaced in order to facilitate IBM and Company’s
continued development with other Participating Parties pursuant to the
applicable Development Projects. Accordingly, IBM and Company agree that, as of
the Participation Effective Date, the development activities pursuant to the
SPDA, or portions thereof, listed in Exhibit E to this Participation Agreement
permanently end and such development recommences pursuant to such Project
Agreements and this Participation Agreement. The SPDA continues in full force
and effect, however the parties hereto contemplate terminating the SPDA, in
part, in the future subject to negotiating which of the SPDA’s provisions will
survive. Notwithstanding the foregoing, as of the date of the last signature
hereto, for the Development Projects listed in Exhibit A this Agreement shall
supercede the provisions of Sections 5.1-5.3, 5.6, 5.7, 5.8, 5.10, 5.11 and 4.6
of the SPDA.

(c) The language in Exhibits F and G attached hereto contain additional
Company-specific terms and conditions agreed to by IBM and Company. Such terms
and conditions are incorporated herein and form an integral part of the
Agreement.

 

5

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

3. Company Participation Periods; Term. Company shall participate and is only
authorized to participate in the Development Project(s), commencing on the
Participation Effective Date and continuing for the applicable periods for the
Project Agreements referenced in Exhibit A attached hereto (“Company
Participation Period(s)”), regardless of whether the applicable Project Term
extends beyond a Company Participation Period for such Development Project. The
term of this Participation Agreement shall commence on the Effective Date and,
unless terminated prior to expiration as set forth elsewhere in the Agreement,
shall remain in force until the earlier of (i) expiration or earlier termination
of all Project Agreements referenced on Exhibit A, or (ii) December 31, 2015.

4. Company Staffing. Company shall provide IBM with Representatives to work on
the Development Projects in accordance with the minimum staffing levels detailed
on Exhibit B attached hereto.

5. Company Contributions and Other Payments. In consideration for Company’s
right to participate in the Development Projects commencing as of the
Participation Effective Date, Company shall timely pay IBM quarterly development
fees which are the greater of Baseline Fees pursuant to subsection (a) below or
Revenue Based Fees pursuant to subsection (b) below. Company’s contributions
will be calculated during the second calendar quarter of each year and be in
effect for the subsequent four calendar quarters. Beginning in the fourth
calendar quarter of 2008, all such payments shall be made within forty-five
(45) days after receipt by Company of a quarterly invoice from IBM but no
earlier than on the fifteenth day of the first month of each calendar year
quarter. For the third calendar quarter of 2008, such payments shall be made
within forty-five (45) days after receipt by Company of an invoice from IBM but
in no case later than September 30, 2008.

 

6

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(a) Baseline Fees, in millions of dollars per calendar quarter, shall be
determined according to the tables below.

 

3Q08   4Q08   1Q09   2Q   3Q   4Q   1Q10   2Q   3Q   4Q   1Q11   2Q   3Q    4Q
   1Q12 [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]  
[****]   [****]   [****]   [****]   [****]    [****]    [****] 2Q12   3Q   4Q  
1Q13   2Q   3Q   4Q   1Q14   2Q   3Q   4Q   1Q15   2Q    3Q    4Q [****]  
[****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]  
[****]   [****]   [****]    [****]    [****]

(b) Revenue Based Fees shall be calculated based on Company’s Net Sales during
Company’s preceding fiscal year of products or services manufactured using,
embodying, derived from or otherwise based upon any Background Know-How or
Specific Results of a Development Project as follows:

(i) [****] percent ([****]%) of Net Sales for products, consumed by Advanced
Micro Devices, Inc., or sold or transferred to Advanced Micro Devices, Inc. by
any permitted assignee hereunder of Advanced Micro Devices, Inc., based upon
substantially all of the High Performance Information derived from the relevant
high performance Development Project, plus;

(ii) [****] percent ([****]%) of Net Sales (excluding for clarity Net Sales from
(i) above) for products, consumed by Advanced Micro Devices, Inc., or sold or
transferred to Advanced Micro Devices, Inc. by any permitted assignee hereunder
of Advanced Micro Devices, Inc., based upon Industry Standard Information, plus;

(iii) [****] percent ([****]%) of Net Sales for products based upon Specific
Results or Background Know-How of any Development Project and sold to,
transferred to or consumed by any third party who is licensed by IBM to
manufacture products using Specific Results or Background Know-How of the same
Development Project, plus;

(iv) [****] percent ([****]%) of Net Sales for products based upon Specific
Results or Background Know-How of any Development Project and sold to,
transferred to or consumed by any third party who is licensed by IBM to Specific
Results or Background Know-How of the same Development Project wherein such
license does not include the right to manufacture products using such Specific
Results or Background Know-How, plus;

(v) [****] percent ([****]%) of Net Sales for products sold to, transferred to
or consumed by any other third party.

 

7

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

The percentage values stated above in 5(b)(i) through (v) will prospectively
change to [****], [****], [****], [****], and [****] percent, respectively,
should Company merge with or acquire (including reverse merger or reverse
acquisition) [****] (“[****]”) while [****] is a Participating Party in a major
node IBM Development Project or within nine (9) months after [****] ceases to be
a Participating Party in a major node IBM Development Project.

For avoidance of doubt each product consumed by, sold to or transferred to
Advanced Micro Devices, Inc. or any third party shall fall under only one
revenue category under subsections 5.(b)(i) through (v) above for purposes of
calculating Revenue Based Fees.

Company’s quarterly Revenue Based Fees shall be one quarter of the amount
indicated above. For avoidance of doubt, the establishment of a half-node
process technology Development Project(s) and Company’s participation in such
project(s) will not increase Company’s fee schedule.

Company’s total yearly Revenue Based Fees in any given year shall not exceed two
(2) times the corresponding yearly amount of Company’s Baseline Fees indicated
above. Should Company merge with or acquire (including reverse merger or reverse
acquisition) [****] (“[****]”) then Company’s total yearly Revenue Based Fees in
that year and any subsequent year shall not exceed three (3) times the
corresponding yearly amount of Company’s Baseline Fees indicated above.

To the extent it has the right to do so, which right IBM will make a good faith
effort to obtain, IBM shall promptly notify Company after it enters into, or
terminates or alters, any relevant licensing arrangement affecting the
appropriate categorization of transfers above which would allow Company to
correctly calculate Revenue Based Fees under subsections (iii) and (iv) above.
Company shall not be liable for any underpayments which result from IBM’s
failure to provide such notification. No later than March 31 of each calendar
year, Company shall provide to IBM a written statement containing Company’s Net
Sales during the preceding fiscal year in each of the above categories, the
calculated percentages according to the above and the total amount of Revenue
Based Fees. Company shall maintain a complete, clear and accurate record of the
quantity of products sold or otherwise transferred or consumed and any other
relevant information to the extent it is required to determine whether they are
reporting the correct Revenue Based Fees hereunder. To ensure compliance with
the terms and conditions of this Agreement, IBM shall have the right to audit
all relevant accounting, technical and sales books and records of Company. The
audit will be conducted by a mutually acceptable audit firm, and shall be
conducted following reasonable prior written notice (at least forty-five
(45) days in advance) during regular business hours at an office where such
records are normally maintained and in such a manner as not to interfere with
Company’s normal business activities and shall be restricted only to those
records necessary to verify Company’s obligations hereunder. The audit report
provided to IBM may only include

 

8

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

the information necessary to determine whether or not any underpayment or
overpayment exists, and if it exists, the amount of such underpayment or
overpayment. IBM shall instruct the auditor to include only business information
in the audit report to IBM. IBM shall use the business information reported by
the auditor only for the purpose of determining royalty payments and for no
other purpose. In no event shall audits be made hereunder more frequently than
once in every twelve (12) months and the audit shall not cover any records from
a period of time previously audited. If any audit should disclose any
underpayment or overpayment, the owing Party shall within forty-five (45) days
pay the difference. The cost of such audit will be borne by IBM. Company shall
be provided with a copy of the audit report within a reasonable period of time
after its completion. The independent audit firm shall not be hired on a
contingent fee basis and Company shall have the right to require such audit firm
to sign a confidentiality agreement sufficient to protect Company’s confidential
information.

(c) Company shall be liable for interest on any overdue payment under this
Agreement commencing on the date such payment becomes due at an annual rate
equal to eighteen percent (18%) per year. If such interest rate exceeds the
maximum legal rate in the jurisdiction where a claim therefor is being asserted,
the interest rate shall be reduced to such maximum legal rate.

(d) IBM shall apply the payments of this Section 5 towards Development Project
costs and not for any license rights granted by any Party to any other Party for
Background Know-How.

(e) In consideration for the licenses granted to Company to Background Know-How
of the 32nm Bulk Industry Standard Semiconductor Process Technology and 32nm
Bulk-Industry Standard Enablement Technology Development Projects, Company shall
pay to IBM [****] dollars ($[****]) according to the following schedule: $[****]
on or before September 30, 2008; $[****] on or before December 30, 2008, $[****]
on or before January 15, 2009; $[****] on or before April 15, 2009 and $[****]
on or before July 15, 2009; which obligation shall be irrevocable and which
payment when made shall be non-refundable. The first two payments under this
section will be due and payable on the respective dates specified with this
Agreement serving as the invoice. All subsequent payments shall be made within
forty-five (45) days after receipt by Company of a quarterly invoice from IBM;
however, in no case will Company be required to payment before the dates
specified above.

(f) Each Party shall bear and pay all taxes (including, without limitation,
sales and value added taxes) imposed upon it by the national government or
political subdivision thereof, of any country in which they are doing business
as a result of the existence of this Agreement or the exercise of its rights
hereunder. Except as expressly provided in this Agreement, neither Party shall
be entitled to any payment, cost reimbursement, or other compensation from the
other for services, deliverables and rights granted to the other Party
hereunder. Each Party shall bear all its own expenses incurred in the
performance of this Agreement. All payments due hereunder shall be paid in
United States dollars.

 

9

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

6. Limitation Amount. Notwithstanding the Limitation Amount provided in the
Project Agreement, the Limitation Amount as between IBM and Company for all
Development Projects in the aggregate is [****] dollars.

7. Confidentiality; Information Transfers; Licenses to Background Know-How.

(a) Joint Manufacturing Rights. IBM hereby grants to Company the right to
disclose and sublicense Background Know-How and Specific Results of any
Development Project (excluding High Sensitivity Pre-T0 Information) subject to
the following requirements. Company may sublicense no more than two (2) JMPs for
a maximum of a total of two (2) joint manufacturing facilities with a combined
maximum capacity of producing [****] 300 mm wafers per month for such technology
consumed by, or supplied to the JMPs. Said combined maximum volume amount for a
specific technology will apply until the confidentiality period for that
specific technology expires. Company must own greater than fifty percent
(50%) interest (defined in the same manner as for Subsidiary) in the joint
manufacturing facility and the JMP own the remaining interest except for any
interest owned by a government entity or institutional investor (“Inactive
Owners”). The Inactive Owners shall not be in the business of manufacturing
Integrated Circuits and will not be granted access to any Key Information.
Company and the JMP will provide day-to-day control and decision making
authority as to the manufacturing operations of their joint manufacturing
facility. The JMP will derive no more than fifty percent (50%) of its total
revenue from foundry related business. The JMP will not be based in Asia (which
for purposes of this Section 7(a) Asia does not include Japan, Korea or
Singapore). The JMP will not have the right to use the licensed technology to
provide foundry services. The JMP will not have the right to use the licensed
technology other than in the joint manufacturing facility. The JMP will not be
any party who contracts with IBM to conduct joint development of semiconductor
process technology any sooner than 18 months after the later termination of
either the IBM joint development or joint manufacturing partner relationship
between IBM and such aforementioned company. The joint manufacturing facility
will not be located in Asia. Notwithstanding the foregoing, [****] may be a JMP.

If Company builds or has built a manufacturing facility for the purpose of
exercising Company’s rights and performing Company’s obligations under the
immediately preceding paragraph of this Section 7(a) and Company and a first or
second JMP cannot utilize all of the combined maximum capacity of [****] 300 mm
wafers per month, then six (6) months prior to start of installation of any
process technology for volume production for any unutilized combined maximum
capacity, and yearly thereafter for any uncontracted, unutilized combined
maximum capacity, Company will so notify IBM in writing, and IBM will have the
right of first refusal of the unutilized combined maximum capacity at a price to
IBM of the then current average market price for such wafers less twenty percent
(20%), but in no event will such price to IBM be greater than that offered by
Company to its most favored customer under substantially similar terms and
conditions. For the capacity that IBM refuses, Company may sell foundry wafers

 

10

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

including Foundry Products subject to this Section 7(a) to Third Parties (other
than those that are not permitted to be a JMP) provided that: (i) all such sales
are made more than two (2) years after the applicable L2 for the technology in
which such wafers are manufactured and (ii) all such sales shall be included in
the calculation of Revenue Based Fees under Section 5(b). The foregoing
notification obligation will cease when the confidentiality obligation for a
technology expires.

(b) Have-Made Rights. Except as expressly provided herein, Company shall have no
right to disclose or sublicense Background Know-How or Specific Results of any
Development Project for the purpose of having products made by a Third Party in
a manufacturing process whose minimum critical dimension is less than or equal
to that of the 32nm High Performance Semiconductor Process Technology
Development Project or the 32nm Industry Standard Semiconductor Process
Technology Development Project.

(c) Third Party Joint Development. Except as specifically set forth in a Project
Agreement or in this Participation Agreement, Company shall have no right to
disclose or sublicense Background Know-How or Specific Results of any
Development Project to any Third Party for the purpose of engaging in joint
development of semiconductor process or design enablement technology with such
Third Party.

(d) Foundry Entities. IBM shall not disclose to a Foundry Entity any Key
Information prior to one (1) year after the applicable Qualification.
Furthermore, IBM shall not allow a Foundry Entity to become a Participating
Party in any Development Project to which Company is a Participating Party or in
which Development Project Company is actively in negotiation with IBM to become
a Participating Party until six (6) months after IBM has offered participation
in such Development Project to Company or immediately upon Company declining
such participation, whichever is earlier.

(e) Foundry Services. Notwithstanding anything to the contrary in this
Agreement, Company may use High Performance Information to produce Foundry
Products or produce Foundry Products on SOI Wafers only for sale, lease or
transfer to IBM, other Participating Parties in the Development Project from
which such High Performance Information is derived, licensees of such High
Performance Information from IBM or sale, lease or transfer to Advanced Micro
Devices, Inc. from any subsequent assignee. For avoidance of doubt, Industry
Standard Information may be used to produce Foundry Products for any Third
Party, subject to all the terms and conditions of this Agreement including
Section 5(b) of this Participation Agreement.

(f) Derivative Processes and Protected High Performance Information.

The license granted to Company in Section 8.1 of the Master Terms shall include
the right for Company to utilize one or more aspects of Industry Standard
Information for the development and qualification of its own, proprietary
derivative process(es) (“Derivative Process(es)”) and for developing,
engineering, manufacturing, using, marketing, selling, servicing and otherwise
disposing of Integrated Circuits utilizing such Derivative Process(es), other
than Integrated Circuits created using High Performance Information, such
Integrated Circuits being designed by any party. It is expressly confirmed that
such license shall include the right for Company to develop Derivative
Process(es).

 

11

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

The IBM Project Leader and the Company Project Leader shall mutually agree on a
documented list of elements of the Specific Results and Background Know-How
thereof that may not be utilized in a Derivative Process (“Protected High
Performance Information”). The following criteria will be seriously considered
when defining elements included as Protected High Performance Information:

 

  •  

such elements do not include Background Know-How or Specific Results of any
Industry Standard Development Project to the extent, and only to the extent,
included in such Development Project,

 

  •  

in the reasonable belief of the IBM and Company Representatives such elements
are not being targeted for or included in the applicable technology node of
other Foundry Companies,

 

  •  

such elements are not reported in the literature in sufficient detail that they
can be implemented based upon reported results and methods, combined with
“residuals” (as defined in Section 9.1 of the Master Terms) and limited
experimental development, and

 

  •  

such elements do not include BEOL or Lithography steps.

The IBM and Company Management Committee Members shall attempt to agree upon a
designation of Protected High Performance Information no later than ninety
(90) days after the T0 exit checkpoint for the applicable Development Project.

If significant elements of high performance Specific Results or Background
Know-How become available at any time after the initial designation of Protected
High Performance Information and before the T1 exit (“T1” date) of the
applicable high performance Development Project, the IBM Project Leader may
provide additional such elements for designation as Protected High Performance
Information and shall consult with the Company Project Leader, who shall provide
his input as to the applicability of such elements for designation as Protected
High Performance Information. The IBM and Company Management Committee Members
shall mutually agree upon the designation of such elements within ninety
(90) days. Such elements shall be treated as Protected High Performance
Information until mutually agreed upon by IBM and Company.

Any elements of Specific Results or Background Know-How that are or that become
Industry Standard Information for a given Development Project shall
automatically be included as Industry Standard Information in preceding (larger
node) Development Projects and shall not be treated as Protected High
Performance Information for such preceding Development Project(s).

In addition to the process described above in this Section 7(f) the documented
list may be updated from time to time by written mutual agreement of the
Management Committee Members of IBM and Company.

 

12

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

If the Project Leaders fail to agree on the designation or removal of elements
of high performance Specific Results or Background Know-How as Protected High
Performance Information, the decision will be escalated to the Management
Committee Members of IBM and Company, and if necessary to the Designated
Executives, for resolution. If upon such escalation the Designated Executives
are unable to agree on the designation or removal of such elements as Protected
High Performance Information, IBM shall make the final determination.

(g) If Company exercises its right to assign this Participation Agreement as
provided in Section 8, Company will have the additional right to disclose the
following portions of Specific Results and/or Background Know-How from high
performance Development Projects to Advanced Micro Devices, Inc. and its Wholly
Owned Subsidiaries (the “AMD Group”) for the purpose of providing the AMD Group
with Foundry Product:

Descriptions of manufacturing process flow (excluding detailed process
information that could enable a party to engage in installation of unit process
modules) as reasonably necessary for AMD Group to work with Company in the
development of DFM techniques and structures, and to assess layout
considerations, electrical performance, reliability, yield, cost, risk and/or
schedule; and

Detailed information relating to processes used for FET, only to the extent
necessary to support device level simulation for the purpose of modeling the
electrical behavior of such devices.

(h) If Company exercises its right to assign this Participation Agreement as
provided in Section 8, Company and Advanced Micro Devices, Inc., and its Wholly
Owned Subsidiaries will have the additional right to disclose the following
portions of Specific Results and/or Background Know-How to Advanced Micro
Devices, Inc.’s customers for the purpose of exercising Company’s rights under
this Agreement:

 

  •  

process roadmap and development schedule for the Development Project(s);

 

  •  

simplified process flow (indicative of rough number of process and mask steps);
and

 

  •  

reliability data and specifications.

(i) Disclosures made pursuant to Sections 7(g) and 7(h), above, shall be subject
to all the confidentiality terms and conditions of Section 4(c) of the relevant
Project Agreement(s) and, in addition, in the case of the Joint Development
Project Agreement for Pre-T0 Semiconductor Technology Research, Section 4(d).

8. Assignment. No Party may assign any of its rights or delegate any of its
obligations under this Agreement without prior written permission from the other
Party. Any attempted such assignment or delegation without such permission shall
be null and void. If IBM reorganizes its business so as to set up a Wholly Owned
Subsidiary that shall include the entire business and assets responsible for
such IBM’s performance of its obligations under this Agreement, then Company
agrees that the permission to assign and

 

13

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

delegate to such Wholly Owned Subsidiary shall not be unreasonably withheld.
Furthermore, IBM may assign its right to receive payments under this Agreement.
Notwithstanding the foregoing, if Company reorganizes its business so as to set
up a Wholly Owned Subsidiary or new legal entity that shall include
substantially its entire business and assets related to manufacturing of
semiconductor wafers, or if Company’s entire business and assets related to
manufacturing of semiconductor wafers is acquired by a Third Party, then Company
may assign all of its rights and delegate all of its obligations under this
Agreement without prior permission of IBM to such Wholly Owned Subsidiary, new
legal entity or acquiring Third Party. For avoidance of doubt, such an
assignment by Company will not be deemed a Change of Control under this
Participation Agreement.

9. Termination. In addition to Section 12 of the Master Terms, the following
termination terms and conditions apply as between IBM and Company:

(a) The following Sections of this Participation Agreement survive and continue
to bind IBM and Company and their legal representatives, successors and assigns
after the expiration of this Participation Agreement: 1, 2 (only to the extent
necessary for the validity of the surviving terms), 6, 7, 9, 10, 12, 14;
provided, however, a Company’s surviving license and disclosure rights pursuant
to Section 7 only apply to the information as it existed at the end of its
participation in the applicable Development Project. In addition, certain
provisions of the Master Terms and Project Agreement survive, as detailed in
each agreement, respectively. For clarity, the expiration of this Participation
Agreement does not, in and of itself, affect the SPDA.

(b) Either Party shall have the right to immediately terminate this Agreement as
to a breaching Party (as defined herein in 1), 2), 3) or 4) below) by giving
written notice of termination to the other Party if the other Party (the
“breaching Party”) 1) becomes insolvent or permanently ceases doing business; 2)
is adjudged bankrupt or insolvent or files a petition for bankruptcy; 3) goes
into liquidation; or 4) undergoes a Change of Control.

A “Change of Control” shall be deemed to have occurred if (a) there shall be
consummated (i) any consolidation or merger of a Party in which such Party is
not the continuing or surviving entity, or pursuant to which shares of such
Party’s equity securities would be converted into cash, securities or other
property, other than a consolidation or merger of such Party in which the
holders of such Party’s equity securities immediately prior to the merger have
substantially the same proportionate ownership of equity securities of the
surviving entity immediately after the merger, or (ii) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all the assets of such Party; (b) the equity holders of a
Party shall approve any plan or proposal for the liquidation or dissolution of
such Party, or (c) any person (as such term is used in section 13(d) and 14(d)
(2) of the Securities Exchange Act of 1934 (the Exchange Act”) other than a
Party or any employee benefit plans sponsored by such Party, shall become the
beneficial owner (within the meaning of

 

14

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Rule 13d-3 under the Exchange Act) of securities of the company representing:
(i) more than one third of voting securities having the voting power of such
Party’s then outstanding securities ordinarily (and apart from rights accruing
in special circumstances) having the right to vote in the election of directors,
as a result of a tender or exchange offer, open market purchases, privately
negotiated purchases, or otherwise, only if such person and its Subsidiaries
exceeded ten billion US dollars in revenue from the sale of microprocessors in
calendar year 2001; or (ii) fifty percent (50%) or more of voting securities
having the voting power of such Party’s then outstanding securities ordinarily
(and apart from rights accruing in special circumstances) having the right to
vote in the election of directors, as a result of a tender or exchange offer,
open market purchases, privately negotiated purchases, or otherwise.
Notwithstanding the foregoing, a change of ownership or control effected solely
through an investment of Venture Capitalist(s) in a Party shall not be
considered a “Change of Control.” For the avoidance of doubt, a change of
ownership or control of Company effected through an initial public offering of
Company (unless effected solely through such a Venture Capitalist investment)
shall be considered a “Change of Control” only if it meets the criteria set
forth above in clauses (a), (b) or (c) of this paragraph. “Venture Capitalist”
means an investor or prospective investor of either Party whose business is
primarily investment or banking and specifically not the development, sale or
manufacture of Integrated Circuits, computer or network systems or
infrastructure for the foregoing. For avoidance of doubt, such a transaction
wherein the beneficial owner of voting securities is Advanced Micro Devices,
Inc. or a Venture Capitalist shall not be considered a Change of Control.

(c) If either Party to this Agreement fails to perform or violates any material
obligation of this Agreement, then, upon thirty (30) days written notice to the
breaching Party specifying such failure or violation (the “Default Notice”), the
non-breaching Party may terminate this Agreement as to the breaching Party,
without liability, unless:

The failure or violation specified in the Default Notice has been cured within a
thirty (30) day period; or

The failure or violation reasonably requires more than thirty (30) days to
correct (specifically excluding any failure to pay money), and the breaching
Party has begun substantial corrective action to remedy the failure or violation
within such thirty (30) day period and diligently pursues such action, in which
event, termination shall not be effective unless ninety (90) days has expired
from the date of the Default Notice without such corrective action being
completed and the failure or violation remedied.

(d) Company shall have the right to immediately terminate (without liability to
any Party) this Agreement by giving written notice of termination to IBM, if IBM
sells, leases, exchanges or otherwise transfers (in one transaction or a series
of related transactions) the assets of its microelectronics business unit
required to perform its obligations under this Agreement.

 

15

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

(e) In the event that Company does not reorganize its business so as to set up a
new legal entity that shall include substantially its entire business and assets
related to manufacturing of semiconductor wafers, or that substantially all of
Company’s business and assets related to manufacturing of semiconductor wafers
is not acquired by a Third Party (each referred to as a “Failed Funding”) prior
to March 31, 2009, then Company shall provide IBM written notice of the Failed
Funding. In such event, Company shall have thirty (30) days to elect, by written
notice to IBM, one of the following alternatives: (i) to terminate this
amendment prospectively without cause and for convenience; or (ii) to extend the
time period for the effectiveness of this amendment for up to an additional nine
(9) months in order to seek alternative funding for the new entity. Upon
expiration of the additional funding term, set forth in subsection (ii) above,
if applicable, and Company’s written notification to IBM that the new entity has
not then received adequate funding, this amendment shall automatically expire.
All payments due and owing prior to termination or expiration of this amendment
shall remain due and owing and shall be timely paid.

10. Patent Licenses/No Patent Licenses. As contemplated in Section 8 of the
Master Terms, Exhibit A sets forth whether Company is a Patent Participating
Party for each of the respective Development Project(s).

11. Company Information; Participating Parties. In connection with Company’s
execution of this Participation Agreement, IBM shall provide a copy of each such
Participating Party Notification to the other respective Participation Parties
in order to, among other things, demonstrate Company as a Participating Party in
each such Development Project. Notwithstanding anything in the respective
Agreement to the contrary, Company expressly permits IBM to share the following
information with Third Parties who IBM believes may wish to participate in the
subject Development Project(s): (i) the identity of the Company and (ii) whether
Company is a Patent Participating Party for the applicable Development
Project(s). IBM will promptly deliver to Company copies of all other
Participating Parties’ existing Participating Party Notification documents and
subsequently executed Participating Party Notification documents for all
Development Projects set forth on Exhibit A.

12. General.

(a) This Participation Agreement supplements the respective Project Agreement
(including the Master Terms) and provides supplemental information as between
IBM and Company that was intentionally omitted from the Project Agreement.
Therefore, this Participation Agreement is not a stand-alone agreement, but as
between IBM and Company, merges with and becomes part of the terms and
conditions of the respective Project Agreement. There are no intended third
party beneficiaries to this Participation Agreement, including the other
Participating Parties; provided, however, Company is executing and providing a
Participating Party Notification for each Development Project, and such document
is for the express benefit of all Participating Parties. Promptly after the
Participation Effective Date, Company agrees to complete, execute and deliver to
IBM one Participating Party Notification in the form attached as Exhibit C
hereto for each Development Project.

 

16

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

(b) This Participation Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but each of which together shall
constitute one and the same agreement. Confirmed facsimile signatures shall have
the same effect as original signatures for the purpose of executing or amending
the Participation Agreement. Once signed by IBM and Company, any reproduction of
this Participation Agreement by reliable means (e.g. a facsimile, electronic
scanning, or photocopy) shall be considered an original.

13. Access to the CSR. The “CSR Access Terms” identified in Exhibit F to the
Joint Development Project Agreement for Pre-T0 Semiconductor Technology Research
do not apply to Company so long as the Participation Agreement for IBM CSR
Development Associate for the Center for Semiconductor Research at Albany
Nanotech by and between IBM, Company and the Research Foundation of the State
University of New York remains in effect.

14. Separate Development Scope. For clarity, in addition to IBM and Company’s
joint development with one or more other parties pursuant to the Development
Projects, IBM and Company shall continue to jointly pursue any development
activities under the SPDA, or portions thereof, not identified in Exhibit E to
this Participation Agreement exclusively pursuant to the terms and conditions of
the SPDA.

15. Extension of Project Agreements. If the Project Term of the relevant Project
Agreement is extended in accordance with Section 6 of such Project Agreement,
then Company is, without additional consideration, entitled to participate in
such extended Project Term until December 31, 2015.

16. Additional Activities. If at any time during the term of this Agreement, IBM
initiates one or more development projects covering development of the next
major industry standard or high performance technology node after 22nm, IBM will
notify Company, and then Company agrees to participate in at least one such
development project under the terms and conditions of this Agreement and such
participation will be set forth in a signed, written amendment hereto. If IBM
has not established any such development project by [****], then this Agreement
and Company’s participation in all Development Projects may be terminated by
either party hereto, without liability to any Party, as of [****], and Company
will have no further payment obligations under Section 5 herein provided,
however, that if such a development project is established after [****], but
prior to either party hereto’s exercise of its preceding right to terminate, the
preceding right to terminate shall lapse. If IBM establishes a Development
Project covering the next major technology node after 22nm in only high
performance technology, or if IBM establishes Development Projects for the next
major technology node after 22nm in both industry standard and high performance
technology and Company declines to participate in such high performance
Development Project, then the parties hereto will renegotiate reduced Company’s
quarterly development fees (whether Baseline Fees or Revenue Based Fees) based
on the scope of the Development Project in which Company agrees to participate,
which will be set forth in a signed written amendment hereto. For the avoidance
of doubt, a “next major technology node” shall not include a half node.

 

17

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, IBM and Company have caused this Participation Agreement to
be executed by their duly authorized representatives as of the Participation
Effective Date.

 

Advanced Micro Devices, Inc.     International Business Machines Corporation By:
  /s/ D.A. Grose     By:   /s/ Bernard S. Meyerson Name:   D.A. Grose     Name:
  Bernard S. Meyerson Title:   SVP Manufacturing Technology     Title:   VP &
CTO Date:   August 15, 2008     Date:   August 15, 2008

 

18

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A – DEVELOPMENT PROJECTS

[****]

 

19

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT B – COMPANY STAFFING

[****]

 

20

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT C - PARTICIPATING PARTY NOTIFICATION.

Re: Participating Party Notification - Joint Development Project Development
Agreement for [                    ] (“Development Project”) dated as of
[                    ].

To the Participating Parties (current and future) in the Development Project:

[                                    ] (“Company”) represents and warrants to
IBM and the Participating Parties (for clarity, current and future) in the
above-referenced Development Project that:
(i) [                                         ] has joined the above-referenced
Development Project as a Participating Party as of the date listed below by
signing a Participation Agreement with IBM, and (ii) Company and the other
Participating Parties are each directly contracted to IBM and to each other
based upon the terms and conditions of the Project Agreement (including the
Master Terms), without the need for any additional documentation or signatures
by any Party, and (iii) Company is estopped from contesting its direct privity
of contract between itself and the other Participating Parties, and between
itself and IBM on such terms and conditions. All terms not defined herein are
defined in the Project Agreement.

Below is specific information applicable to the Company for the above-referenced
Development Project:

 

  1. Company Name and Address: [                        ].

 

  2. Company [is] [is not] a “Patent-Participating Party” for the
above-referenced Development Project (See Section 8.6 of the Master Terms).

 

  3. “Notice Address” for the Company (See Section 13 of the Master Terms):
[                        ]

 

  4. Company “Designated Executive” and contact information (See Section 18 of
the Master Terms): [                        ]

 

  5. Company “Management Committee Member” and contact information (See
Section 13 of the Master Terms): [                        ]

 

  6. Company “Project Leader” and contact information (See Section 13 of the
Master Terms): [                        ]

 

  7. Company “Technical Coordinator” and contact information (See Section 13 of
the Master Terms): [                        ]

 

21

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  8. Company is currently scheduled to participate in the Development Project
from              until             , but the actual end date is subject to
change without advance notice to the other Participating Parties.

Except for item 2 above, Company may update the representatives, contact, and
notice information provided above. If Company elects to do so, it shall provide
the revised information to the IBM Designated Executive for inclusion on the
Project Database. No update is effective until reflected on the Project
Database.

This document is non-confidential, and Company requests that IBM provide the
above information to all Participating Parties and update the Project Database
to reflect the above information.

 

[COMPANY NAME] By:     Name:     Title:     Date:    

 

22

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT D – PARTICIPATING PARTIES (as of the August 8, 2008)

[****]

 

23

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT E – APPLICABLE SPDA PROCESS DEVELOPMENT PROJECTS

CMOS 12S (for clarity, excluding CMOS 12SeD)

CMOS 12S2

CMOS 13S (for clarity, excluding CMOS 13SeD)

CMOS 13S2

CMOS 14S

Pre-T0 Activities, excluding bump technology

 

24

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT F – COMPANY ADDITIONAL PROJECT REQUIREMENTS

1. Chemical & Environmental Information

To the extent one Party (the “Disclosing Party”) possesses such information and
has the right to disclose it to the other Party (the “Receiving Party”), as set
forth below, the Disclosing Party agrees to provide the Receiving Party with the
following Chemical and Environmental Information described in (A) and (B) below
(“C&E Information”) under this Agreement:

 

(A) C&E Information supplied to the Disclosing Party by third parties:

For each material used in Development Projects in which Receiving Party is a
Participating Party, Disclosing Party will grant receiving party access to any
related MSDS as well as any chemical constituent information not listed in the
MSDS unless the Providing Party is prohibited from providing such chemical
constituent information with the Receiving Party.

To the extent that this information is provided by IBM, this C&E Information
shall be provided by IBM EFK site chemical and environmental professionals.

 

(B) C&E Information created or gathered by IBM as Disclosing Party.

(i) Until the earlier of: (a) Company ceases to be a Participating Party under a
Development Project, or (b) IBM determines as part of a facility or corporate
wide policy that its best interest is served by terminating its alliance
development companies’ access to this information, IBM will continue to permit
Company to have access to CI ENV 116 (see [****].

(ii) Until the earlier of: (a) Company ceases to be a Participating Party under
a Development Project, or (b) IBM determines as part of a facility or corporate
wide policy that its best interest is served by terminating its alliance
development companies’ access to this information, IBM will provide Company
Chemical Authorization Requests and Notification of Approvals relating to the
active Development Projects. Information is to be provided by IBM EFK site
chemical and environmental professionals.

(iii) With respect to the semiconductor manufacturing equipment jointly
evaluated under the Semiconductor Manufacturing Equipment Evaluation Agreement,
dated as of April 21, 2004 between IBM and Company or as reasonably requested by
Company, IBM will supply the following information (“Emissions Information”)
with respect to the emissions from any such tool (the “Emissions”): (a) the
current drain type to which such Emissions is connected, (b) the current exhaust
system type

 

25

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

to which such Emissions is connected, (c) a recent calculated average emission
rate (mass per day) with respect to the emission stream flowing out of a tool,
and (d) a generic description of the current type of waste abatement or
treatment that IBM applies to such emission stream (for example, combustion-type
scrubbers). For the avoidance of doubt, IBM can not and will not parse the
Emissions Information to specifically link any portion of the Emissions to any
particular technology node that is utilized with respect to such tool.
Information is to be provided by IBM EFK site chemical and environmental
professionals.

IBM Toxicology will share with Company new hazards (not identified in current
MSDSs) for any chemicals found in the technologies covered within this
Agreement, for the term of each Project Agreement, that may be assessed in
future upstream chemical reviews, subject to the following:

 

  •  

IBM is not obligated to perform additional toxicology searches nor provide
toxicology services to Company.

 

  •  

Data will be provided “AS IS” with no warranty being made as to the accuracy or
suitability of the data for a particular purpose.

(C) With respect to all C&E Information, subject to the terms above, Disclosing
Party will make good faith efforts to provide such C&E Information unless
Disclosing Party is restricted from providing such C&E Information by
contractual obligations that Disclosing Party has established with one or more
third parties.

(D) For confidentiality obligations that Disclosing Party enters into with third
parties in the future and that relate to an active Development Project,
Disclosing Party will request that such third party give Disclosing Party the
right to make such disclosures to the Receiving Party. In addition, as and if
reasonably requested, Disclosing Party will provide Receiving Party with a list
of suppliers with whom Disclosing Party has a confidential disclosure agreement
in place, which confidential disclosure agreement relates to a Development
Project and restricts Disclosing Party’s ability to disclose C&E Information to
Receiving Party.

The obligations under Section 1 of this Exhibit F will terminate immediately
upon the termination of the Participation Agreement.

 

26

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

2. Additional Pre-T0 Joint Development Project Requirements

The following changes modify the terms and conditions of the Joint Development
Project Agreement for Pre-T0 Semiconductor Technology Research as indicated. In
case of conflict, the requirements below will govern.

(a) For clarity, the following Pre-T0 In-Scope Technical Subjects are not
included in Exhibit E to this Participation Agreement:

 

  •  

Bump technology

 

  •  

Non-solder interconnect technology

 

  •  

[****]

Including applicable tool development, mechanical models, constituent equations,
reliability (e.g., fatigue model) and electromigration results)

(b) For clarity and as provided for in Exhibit D of the Project Agreement for
Pre-T0 Semiconductor Technology Research, it is the responsibility of the
Steering Committee to approve changes in Pre-T0 In-Scope Technical Subjects and
projects as set forth in Exhibit A to the Project Agreement for Pre-T0
Semiconductor Technology Research, with final approval to be provided from the
Management Committee.

(c) For clarity, IBM and Company hereby acknowledge that all Participating
Parties to the Joint Development Project Agreement for Pre-T0 Semiconductor
Technology Research, shall have access to all Specific Results and Background
Know-How of such Development Project and that documentation procedures will be
established by mutual agreement of the respective Project Leaders during the
course of the Development Project.

 

27

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXHIBIT G – ADDITIONAL COMPANY TERMS AND CONDITIONS

1. Intentionally Omitted.

2. In addition to the primary Development Facilities specified in a Project
Agreement pursuant to Section 2.2 of the Master Terms and Conditions, Company
and IBM Project Leaders will mutually agree to the use of any additional
Development Facilities in which Company’s Representatives will work and will
seek approval from the Management Committee in the case of a conflict.

3. Notwithstanding language to the contrary in section 4.1.2 of the Master Terms
and Conditions, the following shall apply:

If the Designated Executives are unable to resolve a party’s hereto concern
raised under Section 4.1.2, the Company and IBM will negotiate a mutually
agreeable reasonable wind down plan (which may include negotiation of fees) to
terminate the development relationship set forth in this Agreement for any or
all Development Project(s).

If the conditions for wind-down set forth in Section 4.1.2 of the Master Terms
are met for any process technology Development Project, then such wind down
shall include the corresponding design enablement Development Project for the
same technology node.

4. Company shall also have the right to disclose the following portions of the
Specific Results and Pre-T0 Information (except for High Sensitivity Pre-T0
Information) to Third Parties, but solely for the purpose of enabling such Third
Party to assist Company in exercising the rights granted to it hereunder:

4.1. wafers and/or information to have equipment maintained; or

4.2 spice models, design-related data (netlists, GDS), device models,
verification decks; or

4.3 for clarity, Company’s disclosure rights under Section 4(c)2 of a Project
Agreement shall include the right to disclose reliability data and
specifications.

5. Company’s rights under the respective Development Agreement to disclose
wafers and process information to tool vendors as required to have equipment
maintained shall extend to all companies that provide such equipment maintenance
to Company.

6. Notwithstanding language to the contrary in Section 6.1 of the Master Terms,
failure to achieve Strategic Technology Objectives or the Development Schedule
shall constitute a basis to extend the Project Term, but only as provided for in
Section 15 of this Participation Agreement.

 

28

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

7. Intentionally Omitted.

8. As between IBM and Company, the confidentiality provisions of Section 7.3 of
the Master Terms shall not apply to Specific Results and Background Know-How and
other information of any Party in the case that such information is not labeled
in accordance with Section 7.2 of the Master Terms.

9. To the extent that either party hereto enters into a development agreement
with its equipment, design, and materials suppliers and elects to disclose the
results of any such development to the other party hereto as Background Know-How
under a Development Project or Pre-T0 Activity, and to the extent the disclosing
party hereto has the right to do so, the disclosing party hereto agrees to
notify the other party hereto of such development agreement. Furthermore, the
disclosing party hereto will consent to include a reasonable number of
Representatives of the other party hereto in technical discussions with each
such supplier. The parties hereto will use reasonable efforts to accommodate
such technical discussions at either party’s hereto facilities or via
teleconference. Any additional information generated at such meetings shall be
the Background Know-How of the party hereto who has entered into such
development agreement.

10. Bump Technology.

10.1 The Parties agree that all terms and conditions of the “C-4 Agreements”
shall continue in full force and effect, and shall not be superseded by this
Agreement. For purposes of this Agreement, the “C-4 Agreements” shall mean
collectively (1) the C-4 Plating Technology Transfer and Licensing Agreement
between Company and IBM having a last signature date of April 29, 1999; (2) the
C-4 Tighter Pitch Workshop Agreement between Company and IBM having a last
signature date of March 23, 2001; (3) the C-4 Technical Assistance and Short
Loop Support Agreement between Company and IBM having a last signature date of
July 16, 2001; and (4) the Letter Agreement having a signature date of
September 13, 2004.

10.2 If at any time during the term of this Agreement, IBM initiates one or more
development projects covering development of bump technology, IBM will notify
Company, and if Company agrees to participate in at least one such development
project under the terms and conditions of this Agreement and such participation
will be set forth in a signed, written amendment hereto. IBM agrees that Company
will not be required to pay any additional fees to IBM for participation in such
development project or access to said bump technology. If a separate bump
technology development agreement is entered between IBM and any Third
Party(ies), IBM will use reasonable efforts to include Company in such
development efforts, subject to the negotiation of mutually agreeable terms and
conditions between Company and the participants in such development efforts.

 

29

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

a. If Bump Technology is established as a Development Project under this
Section 10.2: (i) the Parties agree that Company may exercise at least the same
rights to use and implement and have the same obligations with regard to said
bump technology as Company currently exercises and has under the C-4 Agreements
and (ii) if the Parties, thereafter, mutually agree to expand the scope of a
bump technology Development Project, such expansion will be governed by the
terms and conditions of Section 14 of the Master Terms.

10.3 If bump technology is established as a Development Project, the Parties
will provide, to the extent a Party has the right to do so without the payment
of additional compensation to any Third Party, to the bump technology
Development Project any relevant information as Background Know-How.
Additionally, to the extent that IBM does enter a separate bump technology
development agreement with a Third Party and IBM has the right to do so without
the payment of additional compensation to any Third Party, IBM will grant a
sublicense to Company to the technology developed thereunder without requiring
any additional fees, which sublicense shall be consistent with the licenses
granted to Company under this Agreement and the C-4 Agreements.

11. For the avoidance of doubt, as set forth in Section 10.1 of this Exhibit G,
Company shall be permitted to perform bumping for up to [****] 200mm
semiconductor wafers per calendar quarter and up to [****] 300mm semiconductor
wafers per calendar quarter for third parties. For each 200mm wafer bumped for
third parties in excess of [****] per calendar quarter, Company shall pay IBM a
royalty of [****] percent ([****]%) of the bumping price charged by Company to
the third parties. For each 300mm wafer bumped for third parties in excess of
[****] per calendar quarter, Company shall pay IBM a royalty of [****] percent
([****]%) of the bumping price charged by Company to the third
parties. Company’s royalty obligation shall continue until December 31, 2011,
after which time, Company may bump an unlimited number of wafers for third
parties with no further royalty or reporting obligations, including no
additional fees for Company or the third parties who have products bumped by
Company. The audit provisions of the last paragraph of Section 5(b) hereto shall
apply to royalty obligations in this Section 11.

12. Development Projects shall be conducted primarily at the IBM Development
Facilities and the parties hereto agree that the process technology development
projects performed under this Agreement (except for under the Pre-T0 Development
Project) will be conducted primarily in IBM’s 300mm East Fishkill Facility,
unless otherwise agreed to by the Parties.

13. Should IBM desire, at its own discretion, that the process technology
development projects performed under this Agreement (except for under the Pre-T0
Development

 

30

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Project) be primarily conducted at facilities other than IBM’s 300mm East
Fishkill facility, it shall provide notice of such desire to Company no later
than one (1) year prior to the intended change. The parties hereto will meet to
discuss and attempt to agree on such a move. If the parties hereto are unable to
reach agreement, the Designated Executives of IBM and Company shall negotiate a
mutually agreeable reasonable wind down plan to terminate (for convenience and
without liability to either party hereto) the development relationship set forth
in this Agreement.

14. For clarity and pursuant to Section 4(a) of the Pre-T0 Project Agreement,
restrictions on High Sensitivity Pre-T0 Information shall not apply to
Background Know-How or Specific Results of any other Development Project in
which Company is a Participating Party.

15. For the avoidance of doubt, if Company exercises its right to assign this
Participation Agreement as provided in Section 8, Advanced Micro Devices, Inc.
will continue to have the right to disclose to companies providing design
services to Advanced Micro Devices, Inc., library/IP creators, Electronic Design
Automation (“EDA”) vendors, consultants (such consultants including design
service providers, integrated circuit designers, and external subcontractors)
(collectively, “Consultants/Designers”) as may be reasonably necessary to enable
the design of Advanced Micro Devices, Inc. Integrated Circuits or Semiconductor
Products. By way of example and not limitation, examples of the general types of
information that are “reasonably necessary” for disclosure are as follows:

 

  A. Design rules for the Development Project;

 

  B. Simplified process flow information (indicative of rough number of process
and mask steps and excluding detailed process flow information and detailed
process specifications);

 

  C. Design manual;

 

  D. Device models;

 

  E. Checking decks;

 

  F. Electrical characterization / model information; and

 

  G. Model to hardware comparisons;

 

  H. Reliability data and specifications.

Disclosures pursuant to this Section will not be made without a written
agreement between Advanced Micro Devices, Inc. and the recipient Third
Party. Such written agreements shall be subject to the following:

 

  (a) such agreements must obligate the recipient to utilize the disclosed
information solely for the benefit of the discloser and for no other purpose;
and

 

  (b) such disclosures shall be subject to confidentiality terms and conditions
that are the same or substantially similar to those set forth in this Agreement,
and at a minimum must have a confidentiality term that is no shorter than five
(5) years.

 

31

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

16. Company agrees to provide [****] Representatives to the Development Projects
in addition to the Representatives assigned to work on the Development Projects
as of June 30, 2008. Company will use commercially reasonable efforts to assign
such additional Representatives to work in the Development Facilities according
to the following schedule: [****] additional Representatives as of October 31,
2008; [****] additional Representatives as of February 28, 2009; and five
(5) additional Representatives as of June 30, 2009. However, if Company fails to
provide such [****] additional Representatives by June 30, 2009, or if Company’s
number of Representatives subsequently falls below such staffing level, then
Company’s quarterly Baseline Fees will increase by [****] dollars ($[****]) per
Representative for each month where such shortfall exists.

17. In addition to the documents (currently in Exhibit C) of the respective
Process Technology Project Agreements, the following will also be provided:
Design Services Code (cheese/fill) and techfile documentation.

 

32

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.